Title: To Thomas Jefferson from Donald Fraser, 22 September 1806
From: Fraser, Donald
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York Sept. 22d. 1806
                        
                        Herewith you will receive a copy of the “History of Man” which you Benevolently
                            countenanced with Your Subscription Some months Since—Also, a pamphlet which I published Some Years ago—The weight of
                            Your Name, having rendered me very important Service, accept my most hearty acknowledgments—
                  With high respect for your
                            talents and Character—I have the honor to be very respectfully, yours
                        
                            D Fraser
                            
                        
                        
                            NB Price 2d.50c
                        
                    